TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00621-CR




                                 Charles St. Claire VI, Appellant

                                                  v.

                                   The State of Texas, Appellee



           FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
    NO. 741491, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Charles St. Claire VI seeks to appeal from a judgment of conviction for driving while

intoxicated. The trial court has certified that this is a plea bargain case and St. Claire has no right

of appeal. See Tex. R. App. P. 25.2(a)(2). The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 24, 2006

Do Not Publish